DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respective shapes of the first cutting insert holder and the guide recess for preventing relative rotation per claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting member in claim 1; setting element in claim 1; and actuating element in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites subject matter that is not supported by the specification at the time of filing.  Specifically, the first cutting insert holder and guide recess being shaped so that the first cutting insert holder is prevented from rotating relative to the guide recess is new matter.  There is supported disclosure for preventing relative rotation between the two features, but the shape of each is not disclosed as being the feature that prevents the relative rotation.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the guide recess is part of an opening that extends through the main part.”  The question has to be asked, what does Applicant consider to be the opening?  Is the opening the through hole perpendicular to the rotational axis and this is merely a manner of attempting to get around the previous rejection?  Or is the opening parallel with the rotational axis (or coincident thereto) and the recess is perpendicular to the opening?  Perhaps there is a different explanation of the metes and bounds of this claim.  Appropriate clarification required.
Claim 18 recites “a plurality of cutting insert holders” in Lines 2-3.  Claim 18 depends upon claim 16, which sets forth antecedent basis for “a plurality of cutting insert holders.”  Therefore, it is unclear whether the plurality recited in claim 18 is the same plurality recited in claim 16 or a different plurality.  Appropriate clarification required.
Claim 25 recites “the setting member can be secured by threading the threaded pin” in Line 4.  The phrase “can be” infers an option, which creates a lack of clarity resulting in the claim being indefinite.  Also, the term “threading” does not mean to rotate within a bore along a threaded connection.  The term “threading,” to one of ordinary skill, would be the act of placing threads upon something (in the act of machining said something).  Appropriate clarification required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1).
(Claim 1) A cutting tool (Figs. 1-4) includes a main part (1), which is capable of being rotationally driven about a first axis (3).  At least a first cutting insert holder (5) is arranged on the main part (1).  The cutting tool further includes a setting element (11) and a threaded drive spindle (13).  The first cutting insert holder (5) is arranged in a guide recess (4) in the main part such that the first cutting insert holder is capable of being moved along a second axis, transversely to the first axis (Figs. 1-4; Col. 1, Lines 27-41).  The setting element (11) is positioned inside the main part (1) and is capable of being moved along a third axis transversely to the first axis (3) and transversely to the second axis (Figs. 2-4).  The threaded drive spindle (13) is threaded with the setting element (Fig. 2) such that rotating the threaded drive spindle about the third axis causes the setting element to move along the third axis (Figs. 2, 4).  The setting element (11) includes a control slope (8).  The movement of the setting element along the third axis results in the control slope causes a relative movement of the first cutting insert holder along the second axis (as a result of the inclined surfaces).  Wohlhaupter does not explicitly disclose a setting member threaded within the first cutting insert holder and in contact with the control slope as claimed.

    PNG
    media_image1.png
    746
    786
    media_image1.png
    Greyscale

Mapal discloses a setting member (79) in contact with a control surface (107 - via adjustment pin 109).  The setting member is threaded into a first cutting insert holder (29) so that upon rotating the setting member about a fourth axis, the fourth axis being parallel to a second axis in which the first cutting insert holder is capable of moving, the setting member is moved relative to the first cutting insert holder along the fourth axis, which causes the first cutting insert holder to move along the second axis (Translation at ¶¶ 0038-0039).  Movement of the control surface causes the setting member to move along the fourth axis (Translation at ¶¶ 0035-0045).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a setting member threaded into the first cutting insert holder and against the control slope (via the adjustment pin) as suggested in Mapal in order to provide additional radial adjustment and/or a single point of contact for the radial adjustment via the setting member.  In a further ALTERNATIVE, the setting member and pin may be combined into one feature for the simplification of the device and/or as mere design choice.  In the alternative case, it would have been obvious for one having ordinary skill in the art at a time prior to filing to provide the cutting tool of the modified Wohlhaupter with a setting member and pin in a single piece in order to reduce the amount of working parts without changing the mode of operation and/or as mere design choice.  See In re Larson, 340 F.2d 965, 968 (CCPA 1965) (affirming the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice").
(Claim 2) The cutting insert holder (5) is received in the guide recess, and the first cutting insert holder (5) and the guide recess are shaped so that the first cutting insert holder is prevented from rotating relative to the guide recess (Col. 3, Lines 20-25; Fig. 2 - showing the control slope and treaded connections preventing rotation; Fig. 3 - illustrating the retention of the holder (5) via stepped surfaces).
(Claim 3) The cutting insert holder (5) is received to be secured against rotation in the guide recess (Col. 3, Lines 20-25).
(Claim 4) The guide recess (4) is formed as part of an opening that extends through the main part (Figs. 2, 3).
(Claim 5) The first cutting insert holder (5) has an aperture, which extends transversely to the first axis (Figs. 2-4) and transversely to the second axis and which receives the setting element (11; Figs. 2-4).
(Claim 8) The first cutting insert holder (5) is supported elastically (via springs 26) in relation to the main part (1).
(Claim 20) The first cutting insert holder (5) is supported in a spring-loaded manner (via springs 26) in relation to the main part (1).
(Claim 23) The first end of the setting element (11) is a rounded end (Fig. 3).  Reference to the setting element may not be what is desired here.  It may well be the setting member that Applicant means to reference.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Frank et al. (US Pub. No. 2010/0061819 A1).
(Claims 11 and 13) Wohlhaupter discloses an actuating element (18) held on the main part (1) such that the actuating element is capable of being rotated (Col. 3, Lines 9-15) and drive rotation of the threaded drive in the form of a threaded spindle (13) and mating threaded hole (18) for rotating the threaded spindle and moving the setting element (11).  Yet, the reference does not disclose a differential screw interacting with a threaded bush.
Frank et al. discloses a differential screw (15; ¶ 0024) interacting with a threaded bush (23) secured in a main part of a cutting tool.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the cutting tool disclosed in Wohlhaupter with a differential screw interacting with a threaded bush as taught by Frank et al. in order to reduce the number of working parts (less the pin (16) and rotating disc (15) for the bush only) and provide for fine adjustment due to the differential threads. As a result of the modification, the threaded bush (23) would be at a distance from the setting element (11).
(Claim 12) Wohlhaupter does not explicitly disclose a compression spring arranged between the threaded sleeve and the threaded bushing.
Mapal discloses a compression spring (115) arranged between on the smaller diameter portion of the adjustment device (61) and the bushing (101).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a compression spring as suggested in Mapal in order to assist in returning the sleeve into a return position.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Lohner (US Patent No. 5,396,693).
The first cutting insert holder (5) is capable of being set alone at a desired radial distance from the axis (3).  Yet, the reference does not explicitly disclose a plurality of cutting insert holders where each thereof is in a respective guide recess in the main part such that each is capable of being set at different radial distances in the same manner as that disclosed for the cutting insert holder disclosed in Wohlhaupter.
Lohner discloses a plurality of individually adjustable cutting insert holders (86) capable of being set at different radial distances from one another (Fig. 5).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a plurality of individually adjustable cutting insert holders capable of being set at different radial positions as suggested by Lohner in order to increase cutting capability.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Benjamin et al. (US Patent No. 2,793,547).
Wohlhaupter does not explicitly disclose a threaded pin threaded in the first cutting insert holder in a position to prevent the setting member from moving.
Benjamin et al. discloses a threaded pin (18) threaded in the first cutting insert holder in a position to prevent the setting member (11) from moving (Fig. 3).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a threaded pin as suggested in Benjamin et al. for arresting the movement of the setting member to keep it from moving as a result of vibrations during operation.
Response to Arguments
Applicant's arguments filed March 16. 2022 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would understand the scope of the subject matter in claim 4 such that an illustration is not necessary.  Relative to the prior art, Applicant contends that the adjusting screw disclosed in Mapal does not contact the adjustment surface.  Examiner disagrees.
Merely because one of ordinary skill could envision respective shapes that would prevent rotation of the tool holder within the recess, the disclosure does not make clear how this is accomplished.  As such, the objection is maintained.  Turning to the prior art and the claim limitation requiring contact between the adjustment screw and the control surface, the claimed invention does not require direct contact between the two features.  Therefore, even in a modification where an intermediary pin resides between the screw and the control surface, the modified prior art device reads upon the claimed invention.  Yet, Applicant should also consider the further alternative rationale for modifying the adjustment pin and adjustment screw to be a single element.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722